Citation Nr: 0422772	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  01-02 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
(West 2002).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from October 1941 to September 
1944, he died in November 1971, and the appellant is his 
surviving spouse.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal from a 
June 2000 decision of the VA Regional Office (RO) located in 
Montgomery, Alabama.  The RO denied the claim of entitlement 
to DIC benefits.  

The appellant provided sworn testimony before the undersigned 
Veterans' Law Judge sitting at the RO (Travel Board) on 
August 15, 2001, a transcript of which has been associated 
with the claims file.  

In May 2003 the Board remanded the claim to the RO for 
further development and adjudicative action.  

It is noted that on July 1, 2003, and pursuant to the Board's 
May 2003 remand directive, the RO issued a statement of the 
case (SOC) as to the issue of entitlement to service 
connection for the cause of the veteran's death.  A 
substantive appeal was never filed by the appellant and 
accordingly the issue of entitlement to service connection 
for the cause of the veteran's death is not before the Board.

In an October 2003 statement the appellant indicated that she 
was seeking entitlement to "pension" benefits.  As this 
matter has been either procedurally prepared nor certified 
for appellate review, the Board is referring it to the RO for 
clarification, and any indicated adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

In June 2004 the RO most recently affirmed the denial of 
entitlement to DIC benefits pursuant to the criteria of 
38 C.F.R. § 1318, and granted entitlement to eligibility to 
receive Dependents' Educational Assistance .

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran was released from active duty for medical 
disability in September 1944, and he died in November 1971.  




2.  The veteran's service-connected chronic hypertrophic 
arthritis of the lumbar and thoracic spine and sacroiliac 
joints (Marie Strumpell Type) (mid and low back arthritis) 
was initially rated as 100 percent disabling for VA pension 
purposes from September 1944 through June 1945. 

3.  In May 1945 the RO assigned a 60 percent rating effective 
from July 1, 1945, for the veteran's service-connected mid 
and low back arthritis, and this rating remained in effect 
during the ten years immediately preceding his death in 
November 1971.  

4.  In January 1971 the RO granted entitlement to a total 
rating for compensation purposes based on unemployability 
(TDIU), effective from July 13, 1970.  

5.  The probative evidence of record does not show that the 
veteran was in receipt of or, but for the receipt of retired 
or retirement pay, was entitled to receive compensation at 
the time of death, for service-connected disability that was 
rated totally disabling on either a schedular or 
extraschedular or unemployability basis for a period of 10 
years immediately preceding death; or that was so rated for a 
period of not less than 5 years from the date of his 
discharge or other release from active duty; and he was not a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  



CONCLUSION OF LAW

The appellant's claim for a grant of entitlement to DIC 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is 
without legal merit.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 
38 C.F.R. §§ 3.22, 4.16 (2003); Sabonis v. Brown, 6 Vet. App. 
426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issue before the Board is a legal 
one as there is no dispute as to the essential facts required 
to resolve the matter.  The outcome of the appeal is governed 
by the interpretation and application of the law and 
regulations rather than by consideration of the adequacy of 
the evidence or resolving conflicting evidence.  Accordingly, 
the notice and duty to assist provisions of the VCAA are 
inapplicable and no further development under the VCAA is 
required.  


Criteria

VA shall pay benefits, in the same manner as if the veteran's 
death had been service-connected, to the surviving spouse of 
a veteran who dies not as the result of his own willful 
misconduct, and who at the time of death was in receipt of or 
"entitled to receive" compensation for a service-connected 
disability rated totally disabling provided - 

(1) the disability was continuously rated totally disabling 
for a period of at least ten years immediately preceding 
death; 

(2) the disability was continuously rated totally disabling 
since the veteran's release from active duty and for a period 
of at least five years immediately preceding death; or 

(3) the veteran was a former POW who died after September 30, 
1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death. 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

"Entitled to receive" means that, at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA, or had a TDIU, but was not actually 
receiving compensation for an enumerated reason. See 38 
C.F.R. §§ 3.22, 4.16.


Factual and Legal Background

Service medical records show that the veteran experienced 
general low back pain and stiffness-without specific 
traumatic injury or any combat wound-during his service in 
the military, including approximately two weeks of combat in 
France during World War II.  See physical examination and 
final summary, dated September 1, 1944.  

Although an initial 100 percent evaluation for established 
for the veteran's service-connected mid and low back 
arthritis, this was for disability pension purposes.  See RO 
rating decision dated in September 1944.  



The veteran's mid and low back disorder was rated as 60 
percent disabling, effective from July 1, 1945, and this 
evaluation remained in effect until the time of his death.  
See RO rating decision dated May 1, 1945.  

In August 1956, the veteran claimed entitlement to an 
increased rating for his service-connected mid to lower back 
arthritis.  Evidence of record at that time included lay 
statements indicating that his spinal disability was now more 
severe.  However, an August 1956 private medical statement 
indicated that his spinal disability was "partially 
disabling."  

A VA examination was also conducted in October 1956.  The 
veteran reported that until that spring he had been able to 
maintain his small farm of 15 acres, but was no longer able 
to ride a tractor, due to stiffness and pain.  The diagnosis 
remained Marie Strumpell arthritis of the spine, severe.  

In November 1956 the RO denied a claim for increased 
compensation benefits.  

The veteran filed a TDIU claim in July 1970, supported by a 
private medical statement indicating that the veteran was no 
longer able to work.  

On VA examination in December 1970, the veteran reported that 
he had worked as a dispatcher for the past 13 years, but had 
quit working in June 1970 because of the pain and impairment 
caused by his service-connected mid and low back arthritis.  



X-ray studies revealed complete obliteration of the 
sacroiliac joints, with complete calcification of the lateral 
anterior and posterior paraspinous ligaments, with no 
evidence of other associated disease, compatible with late 
stage ankylosing spondylitis.  

The TDIU claim was granted by RO rating decision dated in 
January 1971, effective from the date of his July 1970 claim.  

All of the above rating decisions from 1944 through 1970 
became final because the veteran, or his legal custodian, 
received notice of each of the decisions by letter, and 
notices of disagreement were not filed within the prescribed 
time periods.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.200, 20.201, 20.202, 20.302 (2003).  

No VA claims were pending when the veteran died in November 
1971 as a result of an accidental drowning.  See Death 
Registration Notice, December 1971.  

A December 1988 notarized statement of GH (initials), 
identified as the local coroner at the time of the veteran's 
death, indicates that he drowned when he was unable to pick 
himself up after falling into his boat, and that he likely 
rolled out of the boat and into the water while attempting to 
stand upright.  

The appellant testified at her Travel Board hearing in August 
2001 that the veteran probably was unable to pick himself up 
from the bottom of his fishing boat due to his service-
connected mid and low back disability and associated 
stiffness.  


Analysis

In the case presently on appeal none of the three bases for 
establishing entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 are met.  

Paragraph (1) does not apply because the veteran's mid and 
low back arthritis was not continuously rated 100 percent 
disabling for the ten years immediately preceding his death 
in November 1971.  

In the ten years immediately preceding November 1971, the 
veteran's mid and low back arthritis was rated 60 percent 
disabling.  Additionally, the veteran was in receipt of a 
TDIU total rating of 100 percent only from July 13, 1970.  

The 100 percent rating was in effect for less than two years 
when the veteran died in November 1971, and Paragraph (1) 
cannot apply.  

Paragraph (2) does not apply because the veteran's service-
connected mid and low back arthritis was not continuously 
rated 100 percent disabling since his release from active 
duty in September 1944.  

Additionally, the veteran's TDIU was in effect for less than 
two years prior to his death.  It does not matter than the 
100 percent TDIU rating was in effect for approximately one 
and one-half years immediately preceding his death, because 
this was not in effect continuously since the veteran's 
November 1945 release from active duty, or for 10 years prior 
to his death.  

In so finding, the Board has sympathetically reviewed the 
evidence of record to determine whether it might said that 
the veteran was entitled to a TDIU for the 10 years preceding 
his death.  The Board notes that a private physician found 
the veteran to be only "partially disabled" on examination 
in August 1956.  A May 1969 private medical record indicates 
that the veteran remained gainfully employed as a dispatcher, 
and the December 1970 VA examination report shows that he 
continued to work in this profession until June 1970.  

Given the above documented clinical history, the Board is 
unable to grant the claim, as to do so would be to supplant 
the above medical findings and conclusions with those of the 
Board.  See Colvin v. Derwinski, 4 Vet. App. 132 (1992).  

Paragraph (3) does not apply because the veteran died prior 
to September 30, 1999.  

As the criteria for a grant of entitlement to DIC benefits 
have not been satisfied, there is no entitlement and the 
appellant's claim fails because of absence of legal merit or 
lack of entitlement under the law, thereby warranting a 
denial of the claim as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Entitlement to DIC benefits pursuant to the provisions of 
under 38 U.S.C.A. § 1318 is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



